Citation Nr: 9907429	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for left knee strain 
with meniscus tear, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to July 
1993.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  Following that decision, the veteran 
moved and the RO in Phoenix, Arizona, now has jurisdiction 
over this appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Veterans Appeals (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1993, the veteran submitted a claim of entitlement 
to service connection for a left knee disorder, among other 
things.  Following VA compensation and pension examinations 
in January and February 1994, the RO granted service 
connection for a left knee disorder in a November 1994 rating 
decision.  The disorder was assigned a 10 percent disability 
rating, effective July 30, 1993.  

In March 1995, the veteran requested reconsideration of her 
service-connected left knee disorder.  She contended that the 
disorder was much worse than noted on her rating sheet.  
Further, she maintained that she was under constant care for 
her knee, and that it appeared she would need surgery. 


Additional medical evidence was subsequently obtained or 
submitted showing that the veteran had surgery on her left 
knee in April 1995.  After reviewing this additional 
evidence, the RO increased the assigned disability rating to 
20 percent in an August 1995 rating decision.  This new 
rating was effective July 30, 1993.  

In April 1996, the RO received a copy of a letter the veteran 
had written to a member of the United States Senate regarding 
her left knee disorder.  The veteran's representative 
subsequently submitted a memorandum in November 1996 
requesting that the inquiry from the member of the United 
States Senate be considered a Notice of Disagreement with the 
August 1995 rating decision.

The disability rating for the veteran's left knee disorder 
was increased to 30 percent in a November 1996 rating 
decision.  The RO subsequently issued a Statement of the Case 
in December 1996.  Additionally, the RO noted, among other 
things, that a new VA examination was being ordered to 
determine the current level of impairment for the veteran's 
left knee disorder.  

A VA orthopedic examination was accorded to the veteran in 
January 1997.  However, the record shows that the RO found 
that the findings of this examination did not adequately 
address the issue of functional impairment pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a new VA 
examination was scheduled for March 1997.

The veteran did not appear for the VA examination scheduled 
for March 18, 1997.  On file is a document with the heading 
"For Veterans Who Fail to Report ..."  This document shows 
that the veteran was notified about the examination on March 
13, 1997, by telephone call.  Furthermore, this document 
shows that the caller did not actually speak to the veteran, 
but left a message.

The Board is of the opinion that the veteran may not have 
received adequate notice about the March 1997 VA examination.  
Therefore, she should not be prejudiced for her failure to 
report.  See 38 C.F.R. § 3.655.  



Moreover, as the RO determined that such an examination was 
necessary to comply with the requirements expressed in 
DeLuca, the Board concludes that a new examination is 
warranted.  This determination is also supported by the 
statements submitted by the veteran's representative in 
October and November 1998 in that it was contended that the 
current disability rating does not adequately compensate the 
veteran for her functional loss due to pain.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for her left 
knee disorder since February 1997.  After 
securing any authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be afforded a VA 
orthopedic examination to adequately 
determine the current nature and severity 
of her left knee strain with meniscus 
tear.  The claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be undertaken.  

The examiner must address the functional 
impairment in relation to pain, weakness, 
fatigability, and/or incoordination on 
use or during flare-ups.  

The examiner must clearly state whether 
or not any of these factors are present, 
and if so, the examiner should report the 
additional range of motion lost as a 
result of these factors.  Any opinions 
expressed as to the severity of the 
claimant's left knee disability must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA medical report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board wishes 
to emphasize that the Court, in Stegall 
v. West, 11 Vet. App. 268 (1998), held 
that when the directives of a remand are 
not fully complied with, the Board has no 
choice but to remand the case again for 
compliance with the directives.

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for left knee 
strain with meniscus tear.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 6 -
